Citation Nr: 1643555	
Decision Date: 11/16/16    Archive Date: 12/01/16

DOCKET NO.  14-15 909A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to a temporary evaluation of 100 percent due to surgical treatment of a service-connected disability necessitating convalescence after June 1, 2012.

2.  Entitlement to a disability evaluation in excess of 30 percent for service-connected headaches, to include entitlement to a total disability rating based on individual unemployability (TDIU).

3.  Entitlement to a disability evaluation in excess of 10 percent for service-connected status post C5-6 disc herniation with spondylosis, degenerative disc and joint disease with surgical fusion.

4.  Entitlement to a disability evaluation in excess of 20 percent for service-connected right upper extremity neuropathy.

5.  Entitlement to a disability evaluation in excess of 20 percent for service-connected left upper extremity neuropathy.



REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

J.E. Tracy, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1991 to October 1993.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Anchorage, Alaska Department of Veteran Affairs (VA) Regional Office (RO).

As discussed below, the evidence of record includes an indication that the Veteran may be unemployable due to his service-connected headaches on appeal.  The Board considers TDIU as a component of a claim for higher rating when the Veteran presents evidence of unemployability.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  This aspect of the claim in appellate status is further discussed in the remand.  

The Board also notes that the Veteran submitted a timely notice of disagreement (NOD) with an October 2016 decision regarding the timeliness of a notice of disagreement.  See October 2016 NOD.  However, the record shows that the RO has acknowledged receipt of that NOD and is processing that appeal.  Therefore, a remand for the issuance of a statement of the case (SOC) is not required at this time.  See Manlincon v. West, 12 Vet. App. 238 (1999) (finding that if an NOD remains unprocessed, a remand is required for issuance of an SOC).  

The issues of entitlement to increased ratings for headaches, to include entitlement to TDIU due to headaches, cervical spine, and neuropathy of the right and left upper extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran was not in need of convalescence for his cervical spine as of June 1, 2012.


CONCLUSION OF LAW

The criteria for a temporary total rating or an extension of a temporary total rating under 38 C.F.R. § 4.30 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.30 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Analysis

The Veteran underwent surgery for his service-connected C5-6 disc herniation on November 18, 2011.  Per regulation, a total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established that a service-connected disability has required VA hospital treatment for a period in excess of 21 days.  See 38 C.F.R. § 4.29.  This provision does not apply to the Veteran as there is no indication or claim that he spent that amount of time in a hospital.

A total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted under 38 C.F.R. §§ 4.30(a)(1), (2), or (3), effective the date of hospital admission or outpatient treatment and continuing for a period of one, two, or three months from the first day of the month following such hospital discharge or outpatient release.  38 C.F.R. §§ 4.30.

Under 38 C.F.R. §§ 4.30(a), total ratings will be assigned if treatment of a service-connected disability resulted in: (1) Surgery necessitating at least one month of convalescence; (2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight- bearing prohibited); or (3) Immobilization by cast, without surgery, of one major joint or more.

A total rating under this section will require full justification on the rating sheet and may be extended as follows: Extensions of 1, 2 or 3 months beyond the initial 3 months may be made under paragraph (a) (1) (2) or (3) of this section.  38 C.F.R. §§ 4.30(b)(1).  Under 38 C.F.R. § 4.30(b)(2), extensions of 1 or more months up to 6 months beyond the initial 6 months period may be made under paragraph (a)(2) or (3) upon approval of the Veterans Service Center Manager.

The Veteran's operation was performed by Dr. T.C. from Anchorage Neurosurgical Associates, Inc.  The surgical report indicates that the Veteran underwent the operation on November 18, 2011.  The report details how the operation progressed.  Under the "complications" section, Dr. T.C. wrote "none apparent."

In a report dated December 5, 2011, Dr. T.C. wrote that the Veteran is not able to "prolong sit, stand, walk, bend, twist, [and] lift past 5 pounds.  The report also indicates that the Veteran cannot drive.  It was noted that the Veteran would be assessed on January 9, 2012 to determine if he can return to work at that time.

In a January 2012 rating decision, the RO assigned a 100 percent rating for the period from November 18, 2011 to January 31, 2012.  A request for an extension of temporary total evaluation was submitted from the Veteran.  The Veteran submitted a statement from Dr. T.C. indicating the Veteran was unable to return to work until June 1, 2012.  A rating decision dated in March 2012 granted the extension for temporary total evaluation for an additional three months, until June 1, 2012.

Any further extension must meet the criteria of 38 C.F.R. § 4.30(b)(2) so either surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps or recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited) or immobilization by cast, without surgery, of one major joint or more is required.

The preponderance of the evidence is against a finding that the provisions of 38 C.F.R. § 4.30(b)(2) have been met such that the Veteran was entitled to a temporary 100 percent rating beyond June 1, 2012.  The Veteran submitted additional forms completed by Dr. T.C.  One dated in July 2012 indicated that the Veteran would not be able to work until August 13, 2012.  A final form from Dr. T.C. was submitted in August 2012 that indicated that the Veteran would be unable to work until October 1, 2012.  These additional periods were not granted by the RO.  These forms offer only check marks next to a line indicating the Veteran will be unable to return to work until the date listed.  There is no assessment or discussion of the Veteran's actual condition in which to assess how the decision was being made.

Conversely, the Veteran underwent a VA examination in September 2012.  The following findings were reported: The Veteran "is status post anterior cervical spine fusion at C5 and C6 with intervertebral bone plug seen.  There is straightening of the normal cervical Lordosis which may be due to muscle spasm.  Vertebral bodies demonstrate satisfactory height."

The Veteran complained of numbness in his hands bilaterally with subjective upper extremity weakness.  He complained of neck pain radiating to his hands, bilaterally.  He was noted to take hydrocodone for the pain.  The Veteran was reported to not use any assistive device for normal locomotion.

Forward flexion of the cervical spine was limited to 45 degrees.  This was unchanged with three repetitions.  Combined range of motion of the cervical spine was 200 degrees, also unchanged after three repetitions.  The examiner noted the Veteran had less movement than normal, weakened movement, excess fatigability, and pain on movement.  He had a normal gait.  Muscle strength testing was normal.  He was noted to have moderate intermittent pain, mild paresthesias, and mild numbness in the upper extremities.  The overall severity of the radiculopathy in the upper extremities was noted to be mild.

The examination report indicates that the Veteran was self-employed selling solar panels but had not worked for a year and a half.  However, the examiner specifically found that the Veteran's cervical spine condition does not impact his ability to work.  Similarly, the neuropathy of the upper extremities was noted to not impact the Veteran's ability to work.

Review of VA treatment records likewise does not show the criteria necessary for consideration of continued total temporary evaluation.  The examination report and treatment records do not support a continued temporary 100 percent evaluation.

In August 2012, the Veteran wrote: "After the surgery I have worsening pains in my neck, in addition I have a sharp shooting pain in my neck to the top of my head when I yawn.  This is all the time.  My upper body strength and arms are significantly weaker.  Also the numbness has increased with ulna nerve pain in my upper arms and down my arms.  My arms are always hurting now and hands tingling.  Doctor [T.C.] my neurologist is not taking me seriously and I need a second opinion.  The pain greatly affects my sleep and daytime fatigue is constant.  I cannot do simple tasks with my hands and my dexterity is challenged by easy fatigue.  I am constantly dropping things and my hands/arms give out without notice.  When there is cold damp weather...the pain can be crippling.  Calf pain is something completely new...  I have to constantly switch hands when I am driving or else they fall asleep.  This really bothers me and I am constantly shaking, my arms to try to ease the discomfort.  My forearm muscles are always aching now; I did not have this issue before."

Under 38 C.F.R. § 4.30, if a temporary total rating is to be assigned, it is from the day of hospital discharge or outpatient treatment.  In this case, the appellant's allegations regarding the condition of his back and upper extremities after the surgery are not contradicted by the findings recorded on the September 2012 VA examination report.  

However, the Veteran's descriptions of his conditions due not rise to the level warranting a temporary total rating.  After June 1, 2012 the preponderance of the evidence is against a finding that convalescence was still required due to severe postoperative residuals such as incompletely healed surgical wounds, therapeutic immobilization of the spine, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited).  As described above, the September 2012 examination report showed that the Veteran had mild radiculopathy, limitation of forward flexion to 45 degrees, and a total range of motion of the cervical spine limited to 200 degrees.  There is no indication in the record that as of June 1, 2012, the Veteran had severe postoperative residuals or that his spine necessitated any additional convalescence.  By his own admission in August 2012 he was driving.  He also reported at the examination that he was not using any assistive device to walk.  The Board concludes, therefore, that the preponderance of the evidence is against the claim for a temporary total rating, or extension thereof, under the provisions of 38 C.F.R. § 4.30 based on his surgery in November 2011.



ORDER

An extension of a temporary total rating under the provisions of 38 C.F.R. § 4.30 from June 1, 2012 is denied.


REMAND

A remand is required to obtain a new VA examination regarding the issues of increased ratings for headaches, cervical spine, and neuropathy of the right and left upper extremities.

Regarding the issue of headaches, the Board finds that the record raises the issue of entitlement to a TDIU rating due to headaches.  A January 2015 opinion from Dr. H.S. notes that the Veteran is unable to maintain substantially gainful employment due to headaches.  This statement raises the issue of entitlement to (extraschedular) TDIU in connection with the headaches rating issue.  See Rice, 22 Vet. App. at 453-54.

As the claim for an increased initial rating also includes a claim of entitlement to TDIU, and as the Veteran has not been afforded a VA headaches examination for compensation purposes since September 2012, development of the evidence addressing the Veteran's functional impairment from headaches is warranted in this case.  Further, Dr. H.S. also testified that the Veteran suffers more symptoms since the Veteran's last examination.  Dr. H.S.'s report is not adequate for supporting an increased rating alone, because, while Dr. H.S. provided an opinion after interviewing the Veteran, there is no indication that an examination was conducted.  Dr. H.S. wrote that his report was based only on reading the medical records and what the Veteran reported.

Similarly, the most recent VA examination to assess the Veteran's spine and neck was in February 2012.  The Veteran has continued to receive treatment for his cervical spine, neck and neuropathy of the upper extremities since that date.  The treatment records indicate a reported worsening of the symptoms since the last examination.  For example, a July 2014 treatment report indicates that the neck and back are worsening.  The Veteran explained that he now uses a scooter to move objects around his garden that he maintains on his large property.  This record and several others since that time indicate a reported worsening of the conditions since the last examination.

Overall, the evidence appears to suggest that the Veteran's disabilities on appeal have worsened since the most recent examinations of his disabilities in September 2012.  Thus, the AOJ should arrange for another VA examination to determine all current manifestations and the current severity of his headaches and cervical spine, including neuropathy of the upper extremities.  38 C.F.R. § 3.159 (c)(4); Caffrey v. Brown, 6 Vet. App. 377 (1994).

As the Veteran is entitled to a new VA examination where there is evidence that his disabilities have worsened since the last examination, the Board must remand this matter to afford him an opportunity to undergo a VA examination to assess the current nature, extent, and severity of his service-connected his headaches and cervical spine, including neuropathy of the upper extremities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity); Caffrey, 6 Vet. App. at 381 (an examination too remote for rating purposes cannot be considered "contemporaneous").

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send a notice letter to the Veteran and his representative notifying them of the information and evidence necessary to substantiate a claim for TDIU.  As part of the notice, the AOJ should ask the Veteran to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based in Unemployability).  The Veteran and his representative should have an opportunity to respond.  Then the AOJ should complete any further development deemed indicated by the responses received.

2.  The AOJ should secure for the record copies of complete updated clinical records (any not already of record) of all VA and/or private treatment the Veteran has received for his disabilities on appeal.  If the Veteran has received private treatment, the AOJ should ask the Veteran to provide the releases necessary for VA to secure the records of such treatment.

3.  Next, the AOJ should schedule the Veteran for an examination to determine the current severity of his headaches.  The examiner should provide findings regarding all related symptoms and describe the severity of these symptoms.  The claims file must be made available to and reviewed by the examiner.  

(a) The examiner should provide accurate and fully descriptive assessments of all the Veteran's symptoms and should comment upon the frequency or severity of any prostrating attacks.

(b) The examiner should describe the Veteran's functional impairment from his service-connected headaches that could impact either daily living or industrial capacity.  The examiner should consider and discuss as necessary the opinion from Dr. H.S. dated in January 2015.

4.  Then, schedule the Veteran for a VA examination to determine the current severity of all manifestations of his service-connected cervical spine and right and left neuropathy of the upper extremities.  The entire record must be reviewed in conjunction with the examination.  The examiner is requested to delineate all symptomatology associated with, and the current severity of the Veteran's cervical spine and neuropathy of the upper extremities.

5.  After completing the requested actions, and any additional notification and/or development action deemed warranted, refer the Veteran's headache claim to the Director of Compensation for extra-schedular consideration.   

The Director should be asked to consider all of the evidence of record to make a specific determination as to whether the evidence establishes that the Veteran's service-connected headache disability renders him unable to secure or follow a substantially gainful occupation, so as to warrant an award of extraschedular TDIU; and to make a determination as to whether the Veteran is entitled to a rating in excess of 30 percent for headaches on an extraschedular basis.

6.  Thereafter, the RO should re-adjudicate the claims.  If any benefit sought is not granted in full, the Veteran should be furnished with a supplemental statement of the case, and afforded the opportunity to respond before the case is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


